TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00788-CR



            Lozaro Morales Toca a/k/a Oresie Mesa a/k/a Oreste Masa, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 41,626, HONORABLE JOE CARROLL, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Lozaro Morales Toca seeks to appeal from a judgment of conviction for indecency

with a child. Sentence was imposed on September 8, 1992. Toca’s pro se “notice of out of time

appeal” was filed on September 21, 2006. Under the circumstances, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).

               The appeal is dismissed.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 25, 2007

Do Not Publish